Per Curiam:
Upon the ground that the verdict was against the evidence, the judgment and order are reversed and a new trial ordered, with costs to appellant to abide the event. The findings of the jury that the defendant’s conductor in his altercation with the plaintiff was acting within the scope of his authority, and that the plaintiff was then a passenger, are reversed. Present — Scott, Dowling, Smith, Page and Shearn, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.